03/16/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 20-0465



                                    DA 20-0465
                             ________________________




SIEBEN RANCH COMPANY,

       Plaintiff and Appellee,
                                                        ORDER
                   v.

RANDALL G. ADAMS, a/k/a Randy
Adams, a/k/a Ray Adams; and LEE
MCDONALD,

       Defendants and Appellants,


                             ________________________

      Upon consideration of the Appellee’s motion for an extension of time and

good cause appearing,

      IT IS HEREBY ORDERED that Appellee’s answer brief shall be due April

19, 2021.



                                            By:________________________




                                                                     Electronically signed by:
                                                                           Mike McGrath
                                                              Chief Justice, Montana Supreme Court
                                                                          March 16 2021